                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                         Criminal No. 7:16-CR-106-1H
                            Civil No. 7:19-CV-122-H


FRANCISCO DAMIAN TORRES-                     )
VICTORIA ,                                   )
               Petitioner,                   )
                                             )
      v.                                     )                    ORDER
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                      Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings , or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate , Set Aside or Correct

Sentence , with in forty (40) days of the filing of this order.
                                  ~
      SO ORDERED. This /l_ day of July, 2019 . '
